Citation Nr: 0300971	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  96-32 014	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 21, 1990 
to May 5, 1991, including service in Southwest Asia.  He 
also performed service with National Guard and Reserve 
units.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating action of the 
St. Louis, Missouri Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This matter was previously 
remanded by the Board in February 1999 and subject to 
development by the Board in March 2002.  


FINDINGS OF FACT

1.  The veteran's degenerative disk disease of the lumbar 
spine preexisted entry into military service.

2.  Preexisting degenerative disk disease of the lumbar 
spine was aggravated by an incident in service beyond the 
natural progression of the disease.   


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, 
preexisting degenerative disk disease of the lumbar spine 
was aggravated in service.  38 U.S.C.A. §§ 1110, 1153, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.306 3.326 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations
There has been a change in the law during the pendency of 
the veteran's claim.  Under 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002), the obligations of VA with 
respect to the duties to assist and notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA are defined.  The primary implementing 
regulations are published at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2002).  These statutory and regulatory changes 
are liberalizing and are applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The statute and the implementing regulations essentially 
provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  VA is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.  The statute and regulations 
also require VA to notify the claimant of any information, 
and any medical or lay evidence, not previously provided 
to VA that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant which of the evidence is to be provided by the 
claimant and which VA will attempt to obtain on behalf of 
the claimant.

The Board is satisfied that the facts relevant to this 
claim have been properly developed and there is no further 
action that should be undertaken to comply with the 
statutes and regulations referred to above.  In this 
regard, the veteran has been afforded numerous 
opportunities to submit pertinent evidence in support of 
his claim.  Identified outpatient treatment records have 
been associated with his claims folder.  He was afforded a 
hearing before the RO, wherein he presented testimony 
pertinent to the issues on appeal.  Additionally, he was 
afforded VA examinations in December 1995, September 1999 
and September 2002.  The most recent examination included 
a review of the veteran's claims folder and addressed the 
issue central to this appeal.  

The veteran's service medical records are unavailable.  In 
cases such as this one, where such records are unavailable 
through no fault of the claimant, there is a heightened 
obligation for VA to assist the claimant in the 
development of the case and to provide reasons or bases as 
to the rationale for any adverse decision rendered without 
service medical records.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  Pursuant to the February 1999 remand, the RO 
was specifically requested to contact by mail and 
telephone the 325th Army General Hospital in Independence, 
Missouri and request any service medical records in their 
possession.  Additionally, the RO was requested to contact 
the Chief of the Records Maintenance Division, Commander, 
USAEREC; and the National Personnel Records Center and 
request any service medical records in their possession.  
In March and June 1999, the RO contacted the 325th Army 
General Hospital, the Chief of the Records Maintenance 
Division, USAEREC, and the National Personnel Records 
Center.  The RO received negative responses from each 
entity contacted.  As a result, the veteran's service 
medical records remain unavailable for review.  The Board 
finds that further efforts to obtain the veteran's service 
medical records would be futile and would likely cause 
further delay in the adjudication of this claim.  
Accordingly, the Board finds that the RO complied with the 
remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  

Remanding to afford the RO an opportunity to consider the 
claim in light of the implementing regulations would serve 
to further delay resolution of the claim with no benefit 
flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).

Additionally, the Board notes that the rating decision and 
statement of the case issued by the RO advised the veteran 
advised of the laws and regulations pertinent to his claim 
of entitlement to service connection for a low back 
disability.  The veteran and his representative have 
provided argument on the pertinent question at issue in 
statements associated with the claims folder.  Therefore, 
having the Board render its decision on his appeal at this 
time will not prejudice the veteran.  Bernard v. Brown, 4 
Vet. App. 384 (1993). 

The Board further finds that the statement of the case 
provided the veteran with adequate notice of what the law 
requires to award service connection for a low back 
disability.  The veteran further was provided adequate 
notice that VA would help him secure evidence in support 
of his claim if he identified that evidence.

The statement of the case and supplemental statement of 
the case also provided notice to the veteran of what the 
evidence of record, including evidence provided by the 
appellant, revealed.  Finally, these documents provided 
notice why the RO found this evidence to be insufficient 
to grant service connection, as well as notice that the 
appellant could still submit supporting evidence.  Thus, 
the appellant has been provided notice of what VA did to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
appellant as being available but absent from the record, 
the Board finds that any failure on the part of VA to 
further notify the appellant what evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Background and Analysis

The veteran claims that a lumbar disorder was aggravated 
as a result of service in Southwest Asia.  

Service personnel records, supplied by the veteran, 
reflect that he served in Southwest Asia from December 
1990 to May 1991.  

A December 1993 treatment note from Dr. James Stewart 
recorded the veteran's complaints of lumbar back pain.  
The history noted that lumbar pain started while the 
veteran was serving in the Persian Gulf.  

The impressions following a December 1993 lumbar CT 
examination were (1) left sided herniated disc at the L5-
S1 level with extension into the left intervertebral 
neuroforamina; (2) moderate bulging of the annulus 
fibrosis at the L2-3 and L3-4 disc spaces; (3) narrowing 
of the L2-3 disc spaces; (4) moderate osteoarthritis of 
the L2 and L3 vertebrae; and (5) minimal retroliathesis at 
the L2-3, L3-4 and L4-5 levels.  

A January 1994 letter from Arthur B. Jenny, M.D., noted 
that the veteran had about ten episodes of low back pain 
per year.  Episodes would last from one week to one month.  
Pain started in his back and radiated to his left leg and 
thigh.  His CT scan showed spondylolysis on the left at L5 
and a bulging disk.  There was no listhesis or clear-cut 
disk herniation.  

In an October 1995 statement, the veteran reported that 
falling on his back while serving in the Persian Gulf, and 
experiencing upper and low back pain since.  

The veteran was afforded a VA examination in December 
1995, wherein he reported a fall while in service that 
caused pain in the right upper back and chest.  He did not 
complain of any current pain for the prior six months but 
had limited function of the right hand.  Upon examination, 
there was no stiffness or pain in the lumbar area.  Range 
of motion was within normal limits.  While he was 
diagnosed with spondylosis of the cervical spine no 
diagnosis was offered as to any lumbar disorder.  Another 
examiner noted a diagnosis of history of lumbar disc for 
which no surgery had been considered because of the 
paucity of symptoms.  X-ray examination of the lumbar 
spine showed degenerative disc disease at the L2/3 
interspace and mild degenerative arthritis of the lumbar 
spine.

In a May 1996 statement the veteran recalled no specific 
trauma to his lumbar back in service.  However, he noted 
that he did not have problems upon entry into active 
service but did have problems upon separation from active 
duty.  He further noted that he did not report any back 
problems in service.  In another statement submitted in 
July 1996, the veteran reported that one night, in 
February or March 1991, he fell backwards from a ladder to 
a guard tower, falling on his back.  He described the fall 
as a "short fall".  He reported experiencing right upper 
back pain, and that he continued to have intermittent, 
moderate to severe upper right back pain.  With regard to 
his lumbar spine, he noted that throughout his service in 
the Persian Gulf, he experienced periodic lower back pain.  
He attributed the pain to laboring in the camp.  Colonel 
Ben Harmon, MD, reportedly treated him with 800-milligram 
strength Motrin.  Prior to active duty, he reportedly, 
could run two miles.  However, after discharge from active 
duty, he could no longer run or lift heavy items.  The 
veteran reiterated his allegations at a RO hearing in 
August 1996.  

Statements submitted by a friend and the veteran's father 
refer to an upper back injury.  However, there is no 
mention of injury to the lower back.  

In an October 1996 letter, Ben C. Harmon, M.D., reported 
that he treated the veteran prior to deployment to the 
Persian Gulf for degenerative disc disease and back pain.  
He reported that while serving in the Gulf, the veteran 
continued to have problems, however, Dr. Harmon reported 
not seeing the veteran since demobilization.  

Outpatient treatment records received for the period from 
February 1996 to October 1997 do not show complaints of or 
treatment for a lumbar back disability.  

In a history provided at an examination in November 1997, 
the veteran reported that while on active duty in the 
Persian Gulf, he fell two to three feet from a guard tower 
and landed squarely on his back.  He suffered acute mid 
and upper back pain.  He reported lumbar pain since early 
1991.  No pertinent diagnosis was offered with respect to 
his lumbar spine.  

At another VA examination in September 1999, the veteran 
reported a history of low back pain prior to active duty.  
He reported that the fall from the tower caused mid and 
upper back pain, but also exacerbated his low back 
condition.  The veteran denied any current cervical or low 
back pain.  Following examination of the veteran the 
examiner opined that the veteran's degenerative disease of 
the cervical spine was related to a fall while on active 
military duty and a history of low back [pain], 
asymptomatic, with full range of motion.  

Finally, at a VA examination in September 2002, the 
veteran reported a history of intermittent low back pain 
prior to 1990.  He reported that heavy labor after joining 
service in 1990 aggravated his low back condition.  
Additionally, he reported, that the fall from the ladder 
in the Persian Gulf caused mid, upper and lower back pain.  
Since that time he suffered from mid-low back pain along 
the level of the iliac crest, with his right side worse 
than his left.  He denied any radiation, numbness or 
tingling.  Following examination the diagnoses were lumbar 
degenerative joint disease and degenerative disc disease.  
The examiner opined that a degenerative lumbar condition 
preexisted service but based upon the history provided by 
the veteran was aggravated during his term of service.  

In order to establish service connection for a disability, 
there must be objective evidence that establishes that 
such disability either began in or was aggravated by 
service.  38 U.S.C.A. § 1110.  Such a determination 
requires a finding of a current disability that is related 
to an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 310 (1993); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Service connection may be 
granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

Based upon the competent evidence of record, the Board 
finds that the veteran's lumbar spine disability 
preexisted his active duty military service.  In this 
regard, the Board finds credible the evidence from Ben C. 
Harmon, M.D, that he treated the veteran for back 
complaints prior to his deployment to the Persian Gulf.  
Additionally credible are the veteran's own statements 
provided at the VA examination in September 2002 that he 
suffered from intermittent low back pain prior to service.  

The veteran contends that his low back disability is the 
result of a fall from a ladder in service or otherwise the 
result of daily labors in service.  The Board notes that 
he has not consistently reported that history.  At a 
December 1995 VA examination he reported that his fall 
from the ladder caused pain only in the upper back and 
chest.  Later, in May 1996, he recalled no specific trauma 
to his lumbar back in service.  In his statement in July 
1996, he reported that the fall from the ladder caused 
"upper" back pain.  In other records he reported "mid to 
upper back" pain.  

Nevertheless, there is credible evidence in support of his 
claim.  The December 1993 treatment note from Dr. Stewart 
noted that lumbar pain started while the veteran was 
serving in the Persian Gulf.  Furthermore, upon 
examination in September 1999 and September 2002, the 
veteran reported that the fall caused low back pain.  
Aiding the veteran's position is evidence from Ben C. 
Harmon, M.D., that the veteran was treated for back pain 
prior to service and during service.  Finally, the VA 
examiner in September 2002 opined that the veteran's 
preexisting degenerative disk disease was aggravated by 
his active duty military service.  There is no competent 
evidence to the contrary.

On the basis of such, and affording the veteran the 
benefit of the doubt, the Board finds that his preexisting 
lumbar degenerative disk disease was aggravated in-
service.  As such, service connection for such disability 
is warranted.  



ORDER

Service connection for degenerative disk disease of the 
lumbar spine is granted.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

